NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               In re the Estate of:

              JEANNE MARIE KAFOURY-HOBBS, deceased.


            GREGORY C. HOBBS, et al., Petitioners/Appellants,

                                        v.

      STATE OF ARIZONA, et al., Respondents/Claimants/Appellees.

                             No. 1 CA-CV 16-0606
                               FILED 9-28-2017


           Appeal from the Superior Court in Maricopa County
                          No. PB2015-051037
            The Honorable Andrew J. Russell, Judge Pro Tem

                                  AFFIRMED


                                   COUNSEL

Becker & House PLLC, Scottsdale
By Mark E. House, Allison E. Evans
Counsel for Petitioners/Appellants

Maricopa County Attorney’s Office, Phoenix
By Davina Bressler
Counsel for Respondents/Claimants/Appellees
                       HOBBS, et al. v. STATE, et al.
                         Decision of the Court




                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Margaret H. Downie joined.


C A M P B E L L, Judge:

¶1            Gregory C. Hobbs, as personal representative, appeals the
probate court’s order allowing a creditor’s claim against the estate of his
late wife, Jeanne Marie Kafoury-Hobbs (“Decedent”). For the following
reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In October 2009, Decedent was involved in a one-vehicle
accident that injured two pedestrians (“Victims”). Decedent, who was
under the influence of narcotic drugs, was criminally charged.

¶3             In August 2011, Decedent pled guilty to three felony offenses.
As relevant here, the plea agreement provided that Decedent would pay
restitution “for all economic loss to all victims” in the amount of $300,000.
In November 2011, Decedent was sentenced to five years of probation and
ordered to pay $300,000 in restitution. Decedent did not appeal. See Ariz. R.
Crim. P. 32. Later, Decedent moved to clarify the restitution order,
explaining that her insurance company had already paid $937,500 to the
Victims to settle all claims arising out of the accident, including claims for
economic loss. After oral argument, the criminal court affirmed the
restitution order, finding “the hospital lien was to be paid by the restitution
that was ordered in this case.” Again, Decedent did not appeal. See id.

¶4           Decedent passed away in February 2015. The criminal court
terminated her probation and entered a criminal restitution order (“CRO”)
in the amount of $294,516.1 See Ariz. Rev. Stat. (“A.R.S.”) § 13-805.



1      At sentencing, Decedent was ordered to pay $200 per month
beginning on a date to be determined. The restitution ledger is not part of
the probate court record.



                                      2
                        HOBBS, et al. v. STATE, et al.
                          Decision of the Court

¶5            In June 2015, the State of Arizona served a creditor’s notice of
claim against Decedent’s estate. Hobbs disallowed the request, asserting the
settlement more than satisfied the award of restitution. The probate court
granted the State’s request concluding “the restitution order remains a valid
claim against the Decedent’s estate.” Hobbs timely appealed. We have
jurisdiction pursuant to A.R.S. § 12-2101(A)(9).

                                DISCUSSION

¶6              Hobbs argues the probate court erred by allowing the claim
against the estate. We review the probate court’s legal conclusions de novo.
In re Estate of Newman, 219 Ariz. 260, 265, ¶ 13 (App. 2008). We accept the
court’s findings of fact unless they are “clearly erroneous, giving due regard
to the opportunity of the court to judge the credibility of witnesses.” In re
Estate of Zaritsky, 198 Ariz. 599, 601, ¶ 5 (App. 2000). A finding of fact is not
clearly erroneous if substantial evidence supports it. Castro v. Ballesteros–
Suarez, 222 Ariz. 48, 51, ¶ 11 (App. 2009). We may affirm for any reason
supported by the record. See Peterson v. Newton, 232 Ariz. 593, 595, ¶ 4 (App.
2013).

¶7             Because the restitution order survived Decedent’s death, the
probate court properly allowed the claim. See Matter of Estate of Vigliotto,
178 Ariz. 67, 69-70 (App. 1993). Decedent did not challenge the restitution
order by way of a Rule 32 post-conviction relief proceeding, see Hoffman v.
Chandler ex rel. Cty. of Pima, 231 Ariz. 362, 366, ¶ 19 (2013), and Hobbs offers
no persuasive explanation why he may bring a backhanded challenge in
probate court. See Ader v. Estate of Felger, 240 Ariz. 32, 39, ¶ 22 (App. 2016)
(a personal representative acts on behalf of an estate, which is “a collection
of the decedent’s assets and liabilities”); State v. Shrum, 220 Ariz. 115, 118, ¶
11 (2009) (with few exceptions, Rule 32 was meant to consolidate most
avenues of post-conviction relief “into a single comprehensive remedy”);
see also Heck v. Humphrey, 512 U.S. 477, 484-86 (1994) (reaffirming the well-
established principle that civil suits “are not appropriate vehicles for
challenging the validity of outstanding criminal judgments”).

¶8            Moreover, the criminal court specifically addressed the
underlying issue on appeal, i.e., whether the settlement fully compensated
the Victims for their economic loss. See State v. Iniguez, 169 Ariz. 533, 537-38
(App. 1991) (explaining that restitution may not exceed the victim’s
economic loss after crediting payments from a civil settlement); see also In
re William L., III, 211 Ariz. 236, 239, ¶ 12 (App. 2005). The criminal court
affirmed the restitution order on the basis that “the hospital lien was to be
paid by the restitution.”


                                       3
              HOBBS, et al. v. STATE, et al.
                Decision of the Court

                     CONCLUSION

¶9   For the foregoing reasons, we affirm.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                               4